 
 
 
Exhibit 10.61
 
CONFIDENTIAL
October 31, 2018  
 
 
Matthew Roberts
6241 Glade Ave., Apt. L319
Woodland Hills, CA 91367
 
 
RE: Offer of Employment as Chief Scientific Officer (“CSO”) and SVP of
Innovation
 
 
Dear Matthew,
 
ChromaDex, Inc., a subsidiary of ChromaDex, Corp., is pleased to extend you an
offer of full-time employment for the position of CSO and SVP of Innovation at
our Los Angeles facility. This position will report to Rob Fried, CEO.
If you accept this offer, your employment will be “at-will.” This means that
either you or the company can end the employment relationship at any time, for
any reason, without notice. Due to the nature of this position, this offer is
contingent upon a full background check.
 
If you accept this offer, your employment will commence on or about November 5,
2018. Your salary will be two hundred thousand dollars ($200,000) per year and
paid biweekly. You will also be eligible for up to a fifty percent (50%) annual
bonus of earned salary based on accomplishment of objectives which will be
discussed with you at a later date.
 
In addition, you will be awarded a one-time initial grant of an option to
purchase three hundred, fifty thousand (350,000) shares of ChromaDex common
stock, at an exercise price reflecting the market price of ChromaDex common
stock on the date of the grant, with one-third of the shares vesting on the
one-year anniversary and the remaining shares vesting in a series of 24 equal
monthly installments thereafter.
 
ChromaDex offers paid time off (PTO) and other company benefits to eligible
employees upon completion of the introductory period as outlined in the Employee
Handbook. You will be eligible for 21 days of PTO per year accrued on a biweekly
basis, pursuant to ChromaDex’s standard PTO policy for executives, including a
waiting-time period.
 
By assuming this full-time role, the current consultant agreement in place
between you and ChromaDex will terminate as of November 4, 2018. Additionally,
by assuming this full-time role, your position on the ChromaDex Scientific
Advisory Board will also terminate as of November 4, 2018, including any
compensation and/or benefits provided pursuant to that position.
 
If you accept this offer of employment, please sign return a copy of this letter
back to Jordan Gropack at JordanG@chromadex.com as soon as possible.
 
 
 
 


For any questions pertaining to this offer of employment, please feel free to
contact Jordan or myself.
 
Respectfully,
 
/s/ Rob Fried
 
Rob Fried
CEO
ChromaDex
 
I understand and agree that if I accept the offer of employment with ChromaDex,
that I will be an “at-will” employee, which means that either I or the company
can terminate the employment relationship at any time, with or without notice,
reason, or cause.
  

Signature: /s/ Matthew Roberts         

  Date:          Oct 31, 2018


Original: Human  Resources
cc: Manager/Supervisor 

 



 


-1-
